Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-29553
                                                                 27-AUG-2014
                                                                 11:39 AM



                                  SCWC-29553


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          HIROKAZU NAKAJIMA,

           Petitioner/Plaintiff/Cross-Defendant/Appellant,


                                      vs.


                             AKI NAKAJIMA,

            Respondent/Defendant/Cross-Plaintiff/Appellee.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 29553; FC-DIVORCE NO. 05-1-0587)


              ORDER DENYING MOTION FOR RECONSIDERATION 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


             On August 18, 2014, Petitioner/Plaintiff/Cross-


 Defendant/Appellant Hirokazu Nakajima (Hirokazu) filed a Motion


 for Reconsideration of this court’s August 7, 2014 order


 accepting his application for a writ of certiorari and remanding


 the case to the Intermediate Court of Appeals for further


 proceedings.1    In his motion, Hirokazu argues that this court




 1
        Because this court’s August 7, 2014 order was a dispositional order and

 not merely an order accepting an application for a writ of certiorari, Hawai'i
 Rules of Appellate Procedure (HRAP) Rule 40.1(h) does not apply. In such

 circumstances, this court’s appellate jurisdiction covers the ten-day time

 period in which a party may file a motion for reconsideration. See HRAP Rule

 40(a).     

misconstrued the scope of the sanctions that the Family Court of


the Second Circuit imposed for abuse of the discovery process. 


He asserts that those sanctions did not extend to the denial of


an evidentiary hearing regarding the valuation of Avalon Cove,


Inc.   Hirokazu’s argument is meritless.      The family court


specifically concluded “that there was no due process violation


in determining the appraised value of the Avalon Cove properties


without an evidentiary hearing because its ruling . . . reflects


sanctions against Hirokazu for concealing assets.”       See Record on


Appeal at 1253 (some capitalization omitted).       The record


confirms that the family court’s sanctions included denying


Hirokazu an evidentiary hearing.    Therefore, 


           IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

           DATED:   Honolulu, Hawai'i, August 27, 2014.

Blake T. Okimoto                        /s/ Mark E. Recktenwald
for respondent

on the motion                           /s/ Paula A. Nakayama


Junsuke Otsuka                          /s/ Sabrina S. McKenna

for petitioner

on the response                         /s/ Richard W. Pollack


                                        /s/ Michael D. Wilson





                                   2